OPINION OF THE COURT
Andrea Masley, J.
In this small claims action, claimant Jeremy Crawford alleges that defendant Hertz breached its contract on November 28, 2013 when it failed to make a car available for Mr. Crawford on a holiday weekend.
Mr. Crawford testified credibly that on October 17, 2013, he made a reservation at Hertz on 145th Street for a car for the Thanksgiving holiday, 45 days in advance. Mr. Crawford resides on 145th Street. When he arrived at the designated time, Hertz informed him that it had overbooked. Two hours later, Hertz of*808fered to reduce its charge by $25 if Mr. Crawford would go to Hoboken, or Hackensack, New Jersey where it could not guarantee a car would be available. Alternate transportation was not an option by that time. While Mr. Crawford did not incur any out-of-pocket expenses, he missed the holiday with his family.
An inquest was held on February 20, 2014 when Hertz did not appear.
Mr. Crawford is entitled to actual damages for breach of contract. (Goranson v Trans World Airlines, 121 Misc 2d 68 [White Plains City Ct 1983].) Damages are not recoverable for mental anguish in an action for breach of contract. (Stone v Continental Airlines, 10 Misc 3d 811 [Civ Ct, NY County 2005].) However, actual damages include “inconvenience, delay and uncertainty” because they “are worth something even in the absence of out-of-pocket costs.” (Lopez v Eastern Airlines, Inc., 677 F Supp 181, 182 [SD NY 1988].) Mr. Crawford’s credible testimony supports damages in the amount of $500 for inconvenience. Such an award is consistent with awards in other cases. (Stone [$100 for inconvenience]; Lopez [$450 for inconvenience].)
Accordingly, it is ordered that judgment is rendered in favor of claimant and against defendant in the amount of $500 with interest from November 28, 2013, costs and disbursements.